BRITT, Judge.
By his first assignment of error, defendant contends the superior court erred in not appointing counsel to represent him at his trial. We find no merit in the assignment. The record clearly discloses that defendant effectively waived counsel after being fully informed by the court that he was entitled to representation, that if he could not afford a lawyer, one would be appointed for him, and that he was subject to a prison sentence if convicted.
*322By his other assignment of error, defendant contends the evidence was insufficient to support the verdict and the judgment. This assignment has no merit. After a careful review of the testimony presented at trial, we conclude that the evidence was sufficient to support the verdict and the judgment and no worthwhile purpose would be served in relating the testimony here.
No error.
Judges Hedrick and Martin concur.